The opinion of the court was delivered by
Mr. Justice Gary.
This action came on for trial before his honor, T. B. Fraser, presiding judge, and a jury at the October, 1894, term of the Court of Common Pleas for Spartan-burg County. The complaint, answer, charge to the jury, and exceptions will be incorporated in the report of the case. Plaintiffs offered no testimony and closed, and the defendant did likewise. The jury rendered a verdict for the amount of the notes, with interest from the 20th of October, 1887, the date of the death of the testator, and judgment was entered thereon.
1 Before proceeding to consider the exceptions, we desire to state that the arguments of counsel in this case are very meagre, and not a single authority is cited except the case of Hammett v. Hammett, 38 S. C., 50. Appellant’s first exception complains of error on the part of the presiding judge in holding and charging that the causes of action sued on were notes. This was substantially the decision rendered by this court in the case of Hammett v. Hammett, supra. This exception is, therefore, overruled. The second exception complains of error on the part of the presiding judge in holding and charging that the causes of action matured at the death of testator. The instruments of writing show that the presiding judge was correct in so charging, and this exception is also overruled. The third exception complains of error on the part of the presiding judge in holding and charging that the causes of action were payable to the estate of the testator. We do not see how it can even admit of question that the money was due to the estate of the testator in the absence of a contrary showing. This exception is also overruled. The fourth exception complains of error on the part of the presiding judge in holding and charging that the defendant was due the estate the princi*402pal amount sued for, with interest from the death of the testator. We agree with the Circuit Judge iu his construction of the instruments of writing. This exception is also overruled.
2 The other exceptions all complain of error on the part of the presiding judge in failing to charge the jury as therein set forth, although there were no requests to charge. It has been so often decided by this court that this is not reversible error, that we do not deem it necessary to cite authority on this point.
It is the judgment of this court, that the judgment of the Circuit Court be affirmed. The case of Elizabeth Hammett et al., plaintiffs, respondents, v. Sarah A. Chaffin, defendant, appellant, was heard with the foregoing case, and as they both turn upon the same question, the same judgment is rendered.